PER CURIAM.
This matter recurs for consideration upon petition of John M. Hathaway for reinstatement to the practice of law.
The Court has considered the record, including the transcript of proceedings before the referee who recommended that the petitioner be reinstated. Under Rule 11.10(9), of the Integration Rules, 31 F.S.A., Bar Counsel advises that he is not inclined to contest the recommendation and, therefore, that he is not inclined “to recommend to the Board of Governors that it be overruled”. The Board of Governors of The Florida Bar has recommended that the petitioner “be reinstated to the practice of law and that he pay the costs of these proceedings”. It appears that the petitioner was originally suspended from the practice of law on or about October 12, 1962. State ex rel. Florida Bar v. Hathaway, Fla., 145 So.2d 483. See also Hathaway v. Florida Bar, Fla., 184 So.2d 426.
The Court finds that the recommendation of the referee and the judgment of the Board of Governors should be approved. In view of these recommendations, the petitioner, John M. Hathaway is hereby reinstated to the practice of law with all rights and privileges attendant upon membership *778in The Florida Bar, subject, however, to payment of the costs of these proceedings in the amount of $468.28. This judgment shall take effect upon the payment of such costs which shall be evidenced by the certificate of The Florida Bar stating that the costs have been paid. Such certificate shall be filed in the office of the Clerk.
It is so ordered.
THORNAL, C. J., and ROBERTS, O’CONNELL, CALDWELL and ERVIN, JJ., concur.